Exhibit 10.5

EMPLOYMENT AGREEMENT







         This EMPLOYMENT AGREEMENT (the "Agreement"), is effective as of
December 28, 2007, by and between REDDI BRAKE SUPPLY COMPANY ("Employer"), and
DAN R. BAKER (the "Executive").




WHEREAS, Employer desires to retain the experience, abilities and service of the
Executive upon the terms and conditions specified herein; and




WHEREAS, the Executive is willing to enter into this Agreement upon the terms
and conditions specified herein;




NOW, THEREFORE, in consideration of the premises, the terms and provisions set
forth herein, the mutual benefits to be gained by the performance thereof and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:




SECTION 1. Employment.  Employer hereby offers and the Executive hereby

accepts such offer, all upon the terms and conditions set forth herein.




SECTION 2. Term. Subject to the terms and conditions of this Agreement, the
Executive shall be employed by Employer commencing on January 1, 2008, (the
"Effective Date") and terminating on December 31, 2010, (the "Primary Term")
unless sooner terminated pursuant to Section 5 of this Agreement.




SECTION 3.  Duties and Responsibilities.




A. Capacity. The Executive shall serve in the capacity of Chief Operating
Officer of the Employer. The Executive shall perform the duties ordinarily
expected of a Chief Operating Officer and shall also perform such other duties
consistent therewith as the Chief Executive Officer of the Employer shall, from
time to time, reasonably determine.




B. Full-Time Duties. The Executive shall devote his full business time,
attention and energies to the business of the Employer. Notwithstanding anything
herein to the contrary, the Executive shall be allowed to (a) manage the
Executive's personal investments and affairs, and (b) (i) serve on boards or
committees of civic or charitable organizations or trade associations, and (ii)
with the permission of the Chief Executive Officer of the Employer, serve on the
board of directors of any corporation or as an advisory director of any
corporation; provided that such activities do not interfere with the proper
performance of his duties and responsibilities specified in Section 3(A).














--------------------------------------------------------------------------------




SECTION 4.  Compensation.




A. Base Salary. During the term of this Agreement, the Executive shall receive a
salary (the "Base Salary") which initially shall be equal to $156,000 per annum,
the salary he receives from the Employer’s wholly-owned subsidiary, known as
Hidden Splendor Resources, Inc., a corporation which as of the date of this
agreement is in bankruptcy.  Executive’s base salary shall be increased to an
amount equal to $250,000 per annum once Hidden Splendor no longer is in
bankruptcy or on July 1, 2008, whichever occurs first. The Base Salary shall be
payable by Employer in accordance with the general payroll practices of the
Employer in effect from time to time.




B. Stock for Debt.  Subject to all necessary approvals required in the
bankruptcy action involving Hidden Splendor Resources, Inc., the parties agree
that debt owed by Hidden Splendor Resources, Inc. as listed in that bankruptcy
action, shall be converted to common stock of Reddi Brake at a rate to be
determined by the parties.  The parties understand that such conversion may not
be possible in the bankruptcy action without court approval and therefore agree
that absent court approval this agreement shall not alter Executives rights to
claim amounts due him from Hidden Splendor in the bankruptcy action.




C. Bonuses on Successful Capital Raises.  The parties agree that Executive shall
receive a bonus of $100,000 upon the Employer’s receipt of  $2,000,000 in
proceeds from the sale of the common stock of the Employer.  Executive shall be
entitled to an additional bonus of $100,000 when Employer has received a total
of $5,000,000 in proceeds from the sale of Employer’s common stock.




D.  Award of Common Stock.  In addition, Executive shall be issued 4,000,000
shares of Client’s common stock within 10 days of the signing of the Agreement
(the “Equity Compensation”).  Consultant shall fully vest in the Equity
Compensation on January 1, 2008 and not before.  Consultant understands that
such shares shall be “restricted, “ as that term is generally understood in the
securities industry. The parties understand that such shares shall be issued
pursuant to the exemption from registration under Section 4(2) of the Securities
Act of 1933 and that the resale of such shares shall be restricted.




E.  Employee Benefit Plans.  Executive shall be entitled to participate, at his
discretion, in any employee health care insurance plan, dental insurance plan,
retirement plan, or other employee benefit plan offered by the Employer or its
subsidiary, Hidden Splendor Resources.  




SECTION 5.  Termination of Employment.




Notwithstanding the provisions of Section 2, the Executive's employment
hereunder may terminate under any of the following conditions:








2







--------------------------------------------------------------------------------

A. Death. The Executive's employment under this Agreement shall terminate
automatically upon this death.




B. Disability.  The Executive's employment under this Agreement may be
terminated due to his Disability. "Disability" shall mean permanent and total
disability.




C. Termination by the Employer for Cause. The Executive's employment hereunder
may be terminated for Cause by the Employer. For purposes of this Agreement,
"Cause" means:




         

(1) willful and persistent failure by Executive to reasonably perform his
duties:




(2) conviction of a misdemeanor involving moral turpitude which materially
affects Executive's ability to perform his duties hereunder or materially
adversely affects Executive's or Employer's reputation or conviction of a
felony;




(3) material dishonesty, defalcation, or embezzlement or misappropriation of
corporate assets or opportunities: or




(4) any material default by Executive in the performance of any covenants or
agreements of Executive set forth in this Agreement.




D.  Termination by Executive.  Executive can terminate employment at his
discretion.




SECTION 6.  Payments Upon Termination.




A.  In the event of termination of this agreement for because of Executives
death or disability, Employer shall be obligated to pay, and the Executive shall
be entitled to receive:




(1)  all accrued and unpaid Base Salary under Section 4 to the date of
termination;




(2) all accrued, but unpaid, bonuses under Section 4(C) and all stock under
Section 4(B) and 4(D).




B.  In the event Executive terminates his employment with Employer prior to the
end of the primary term of this agreement or Employer terminates this agreement
for cause prior to the end of the primary term of this agreement, Employer shall
be obligated to pay, and the Executive shall be entitled to receive:




(1)  all accrued and unpaid Base Salary under Section 4 to the date of
termination;








3







--------------------------------------------------------------------------------

(2) all accrued, but unpaid, bonuses under Section 4(C) and all stock under
Section 4(B) and a number of shares of the stock under Section 4(D) prorated
based on the date of termination and the date of the end of the primary term of
this agreement and the promissory note used to purchase such shares shall become
due.




C.  In the event of termination by the Employer without cause prior to the end
of the primary term of this agreement, Employer shall be obligated to pay and
the Executive shall be entitled to receive:




                  (1) Base Salary for the remaining Primary Term, as if there
had been no termination;




                  (2) all bonuses under Section 4(C) and all stock under Section
4(B) and 4(D).




SECTION 7.  Non-Competition.  In the event of termination of this agreement for
any reason other by the Employer without cause, then (i) during a period ending
six months following termination Executive shall not engage in any Competitive
Activity and (ii) during a period ending one year following termination
Executive shall not engage in any Solicitation Activity, as those terms are
defined herein.  If Executive chooses to engage in any Competitive Activity or
Solicitation Activity during that period, Employer shall be entitled to recover,
and Executive shall surrender, all stock issued to Executive under the terms of
this agreement.  For purposes of this Agreement, “Competitive Activity” shall
mean Executive’s participation, without the written consent of counsel for the
Employer, in the management of any business operation of any enterprise if such
operation (a “Competitive Operation”) engages in substantial and direct
competition with any business operation actively conducted by the Employer or
its divisions and subsidiaries on the date of termination. For purposes of this
paragraph, a business operation shall be considered a Competitive Operation if
such business sells a competitive product or service which constitutes (i) 15%
of that business’s total sales or (ii) 15% of the total sales of any individual
subsidiary or division of that business and, in either event, the Employer’s
sales of a similar product or service constitutes (i) 15% of the total sales of
the Employer or (ii) 15% of the total sales of any individual Subsidiary or
division of the Employer. Competitive Activity shall not include (i) the mere
ownership of securities in any enterprise, or (ii) participation in the
management of any enterprise or any business operation thereof, other than in
connection with a Competitive Operation of such enterprise.  For purposes of
this Agreement, “Solicitation Activity” shall mean Executive’s solicitation for
employment or retention, hiring or retention, without the written consent of
counsel of the Employer, of any person employed or retained by the Employer on
the date of termination or during the month preceding the date of termination.











4







--------------------------------------------------------------------------------

SECTION 8. Amendment; Waiver. The terms and provisions of this Agreement may be
modified or amended only by a written instrument executed by each of the parties
hereto, and compliance with the terms and provisions hereof may be waived only
by a written instrument executed by each Party entitled to the benefits thereof.
No failure or delay on the part of any party in exercising any right, power or
privilege granted hereunder shall constitute a waiver thereof, nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege granted hereunder.




SECTION 9. Entire Agreement. Except as contemplated herein, this Agreement
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes any and all prior written or oral agreements,
arrangements of understandings between the Employer and the Executive with
respect thereto.




SECTION 10. Notices. All notices or communications hereunder shall be in
writing, addressed as follows or to any address subsequently provided to the
other party:




To Reddi Brake:




Reddi Brake Supply Company

Attention: Chief Executive Officer

57 West 200 South, Suite 400

Salt Lake City, Utah 84101




To Executive:




Dan R. Baker

P.O. Box 2000

Beaver, Utah  84713




All such notices shall be conclusively deemed to be received and shall be
effective, (i) if sent by hand delivery or overnight courier, upon receipt, (ii)
if sent by telecopy or facsimile transmission, upon confirmation of receipt by
the sender of such transmission or (iii) if sent by registered or certified
mail, on the fifth day after the day on which such notice is mailed.




SECTION 11. Severability. In the event that any term or provision of this
Agreement is found to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining terms and provisions hereof shall
not be in any way affected or impaired thereby, and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained therein.








5







--------------------------------------------------------------------------------

SECTION 12. Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns
(it being understood and agreed that, except as expressly provided herein,
nothing contained in this Agreement is intended to confer upon any other person
or entity any rights, benefits or remedies of any kind or character whatsoever).
No rights or obligations under this Agreement may be assigned or transferred
except that such rights or obligations may be assigned or transferred pursuant
to a merger or consolidation or the Employer, or the sale or liquidation as
described of all or substantially all of the assets of the Employer, provided
that the assignee or transferee is the successor to all or substantially all of
the assets of the Employer and such assignee or transferee assumes the
liabilities, obligations and duties of the Employer, as contained in this
Agreement, either contractually or as a matter of law. The Employer further
agrees that, in the event of a sale of assets or liquidation as described in the
preceding sentence, it shall take whatever action it legally can in order to
cause such assignee or transferee to expressly assume the liabilities,
obligations and duties of the Employer hereunder.




SECTION 13. Governing Law; Dispute Resolution. This Agreement shall be

governed by and construed in accordance with the laws of the State of Utah
(except that no effect shall be given to any conflicts of law principles thereof
that would require the application of the laws of another jurisdiction). Any
dispute or misunderstanding arising out of or in connection with this Agreement
shall first be settled, if possible, by the parties themselves through
negotiation and, failing success at negotiation through mediation, and failing
success at mediation, shall be arbitrated at in a mutally agreeable place in the
state of Utah.  Unless otherwise agreed upon by the parties, the arbitration
shall be had before three arbitrators, each party designating an arbitrator and
the two designees naming a third arbitrator experienced in employment related
controversies. The procedure shall be in accordance with the rules and
regulations of the American Arbitration Association.




SECTION 14. Headings.  The headings of the sections contained in this Agreement
are for convenience only and shall not be deemed to control or affect the
meaning or construction of any provision of this Agreement.




SECTION 15. Counterparts. This Agreement may be executed in one or more

counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.








6







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement effective as of
the date set forth above.




REDDI BRAKE SUPPLY COMPANY




/s/ Alexander H. Walker III

__________________________________

By: Alexander H. Walker III

Its: President







DAN R. BAKER




/s/ Dan R. Baker

___________________________

Executive





7





